



NVIDIA CORPORATION
GLOBAL RESTRICTED STOCK UNIT GRANT NOTICE
AMENDED & RESTATED 2007 EQUITY INCENTIVE PLAN


NVIDIA Corporation (the “Company”), pursuant to its Amended & Restated 2007
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award for the number of restricted stock units (the “Restricted Stock
Units”) set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth in this Grant Notice, in the attached Global
Restricted Stock Unit Agreement, including any special terms and conditions for
Participant’s country set forth in any appendix thereto (the “Appendix”), and in
the Plan, the latter two being incorporated by reference herein. Capitalized
terms not otherwise defined in this Grant Notice or the Global Restricted Stock
Unit Agreement (including the Appendix) (collectively, the “Agreement”) will
have the meanings set forth in the Plan. In the event of any conflict between
the terms in this Agreement and the Plan, the terms of the Plan will control.
Participant:            
Date of Grant:            
Vesting Commencement Date:            
Threshold Number of Restricted Stock Units/Shares Subject to Award:        
(the "Threshold Award")
Target Number of Restricted Stock Units/Shares Subject to Award:        
(the "Target Award")
Maximum Number of Restricted Stock Units/Shares Subject to Award:        
(the "Maximum Award")


Actual Award: _______________________________________________________


Vesting Schedule:
[Subject to Participant’s Continuous Service through each such applicable
vesting date, this award will vest as follows: _____________________] [Single
Year PSUs only] [100% of the Restricted Stock Units subject to the Actual Award
will vest on ___________, subject to Participant’s Continuous Service through
such date] [Multi Year PSUs only]. However, this Award will become fully vested
with respect to a number of Restricted Stock Units equal to the Target Award
prior to such date on the date of Participant’s “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definitions therein, a “Separation from Service”) by reason of
death. If the Award is not vested as of Participant’s Separation from Service
for any other reason, it will immediately expire. Each installment of Restricted
Stock Units that vests hereunder is a “separate payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2).

 
Issuance Schedule:
Except as provided in Section 6 of the Agreement, the Company will issue and
deliver one (1) share of Common Stock for each Restricted Stock Unit that has
vested under this Award on the date of vesting, but in all cases within the
period necessary for compliance with Treasury Regulation Section 1.409A-1(b)(4).

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, all of the terms and conditions set forth in the
Agreement and the Plan. Participant acknowledges and agrees that the Agreement
may not be modified, amended or revised except as provided in the Plan or the
Agreement. Participant further acknowledges that as of the Date of Grant, the
Agreement sets forth the entire understanding between Participant and the
Company regarding this Award, and supersedes all prior oral and written
agreements on that subject with the exception, if applicable, of: (i) the
current written employment agreement entered into between the Employer (as
defined in Section 9 of the Global Restricted Stock Unit Agreement) and
Participant expressly specifying the terms that should govern this Award; (ii)
the Company’s insider trading policy; and (iii) any compensation recovery policy
that is adopted by the Company or one of its Affiliates or is otherwise required
by applicable law. By accepting this Award, Participant consents to receive Plan
documents by electronic delivery









--------------------------------------------------------------------------------





and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


NVIDIA CORPORATION
PARTICIPANT:
 
 
By: _____________________________________________
_____________________________________________
                  Signature
                  Signature
 
 
Title: ___________________________________________
Date: __________________________________________
 
 
Date: __________________________________________
 



    









--------------------------------------------------------------------------------






ATTACHMENT I
NVIDIA CORPORATION
AMENDED & RESTATED 2007 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT


Pursuant to the Global Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Global Restricted Stock Unit Agreement (including any special terms and
conditions for your country set forth in the appendix attached hereto (the
“Appendix”)) (collectively, the “Agreement”), NVIDIA Corporation (the “Company”)
has awarded you a Restricted Stock Unit Award (the “Award”) under its Amended &
Restated 2007 Equity Incentive Plan (the “Plan”). This Award is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). Capitalized terms not explicitly defined in this Agreement will have
the same meanings given to them in the Plan.
1.GRANT OF THE AWARD. The Award represents the right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests under
this Award, subject to the terms and conditions provided in this Agreement and
in the Plan. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Restricted Stock Units subject to the Award. Except as otherwise provided in
this Agreement, you will not be required to make any payment to the Company with
respect to your receipt of the Award, the vesting of the Restricted Stock Units
or the delivery of the underlying Common Stock.
2.VESTING. Subject to the limitations contained in this Agreement, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice. Vesting will cease upon the termination of your Continuous Service
(subject to any acceleration provided for in the Agreement or the Plan). On the
termination of your Continuous Service, the Restricted Stock Units credited to
the Account that were not vested on the date of such termination will be
forfeited and returned to the Company at no cost to the Company and you will
have no further right, title or interest in or to such Restricted Stock Units or
the underlying shares of Common Stock.
3.NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.
(a)    The number of Restricted Stock Units (and the related shares of Common
Stock) subject to your Award will be adjusted from time to time for
Capitalization Adjustments, as provided in the Plan.
(b)    Any Restricted Stock Units, shares, cash or other property that become
subject to the Award as a result of a Capitalization Adjustment, if any, will be
subject to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.


1.

--------------------------------------------------------------------------------





(c)    No fractional shares or rights for fractional shares of Common Stock will
be created by this Section 3. The Board will round down, to the nearest whole
share or whole unit of rights, any fractional shares or rights for fractional
shares.
4.COMPLIANCE WITH LAW. You will not be issued any shares under your Award unless
either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, including any U.S. and
non-U.S. state, federal and local laws, and you will not receive such shares if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.
5.LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you.
After the shares have been issued to you, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares provided
that any such actions are in compliance with the provisions in this Agreement
and applicable securities laws. If permitted by the Board and valid under
applicable law, you may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of your
death, will thereafter be entitled to receive any distribution of Common Stock
to which you were entitled at the time of your death pursuant to this Agreement.
6.DATE OF ISSUANCE.
(a)    The issuance of shares of Common Stock in respect of the Restricted Stock
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner to the extent applicable.
(b)    Subject to the satisfaction of any withholding obligation for Tax-Related
Items (as defined in Section 10 of this Agreement), in the event one or more
Restricted Stock Units vests, the Company will issue to you, on the applicable
vesting date, one share of Common Stock for each Restricted Stock Unit that
vests and such issuance date is referred to as the “Original Issuance Date.” If
the Original Issuance Date falls on a date that is not a business day, delivery
will instead occur on the next following business day.
(c)    However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established Company-approved 10b5-1 trading plan),
and (ii) the Company elects, prior to the Original Issuance Date, (1) not to
satisfy any withholding obligations for Tax-Related Items (as defined in Section
10 below) by withholding shares of Common Stock from the shares otherwise due,
on the Original


2.

--------------------------------------------------------------------------------





Issuance Date, to you under this Award, (2) not to permit you to enter into a
“same day sale” commitment with a broker-dealer pursuant to this Agreement
(including but not limited to a commitment under a previously established
Company-approved 10b5-1 trading plan) and (3) not to permit you to cover any
withholding obligations for Tax-Related Items (as defined in Section 10 below)
in cash, then the shares that would otherwise be issued to you on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when you are not prohibited from
selling shares of the Company’s Common Stock in the open public market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d). The form of such delivery of the shares (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company.
7.    DIVIDENDS. You will receive no benefit or adjustment to your Award and any
unissued shares thereunder with respect to any cash dividend, stock dividend or
other distribution that does not result from a Capitalization Adjustment.
Following the date of vesting, in the event of any cash dividend, stock dividend
or other distribution that does not result from a Capitalization Adjustment, no
cash, stock or other property related to such dividend or distribution will be
issuable in respect of your vested Restricted Stock Units.
8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
will be endorsed with appropriate legends if determined by the Company that
legends are required under applicable law or otherwise.
9.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or, if different, the Affiliate
that employs you or for which you otherwise render services (the "Employer") is
not for any specified term and may be terminated by you or by the Employer at
any time, for any reason, with or without cause and, if permitted under
applicable law, with or without notice. Nothing in this Agreement (including,
but not limited to, the vesting of your Award pursuant to the schedule set forth
in the Grant Notice or the issuance of the shares subject to your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Agreement or the Plan will: (i) confer upon you any right to continue in
the employ of, or affiliation with the Employer; (ii) constitute any promise or
commitment by the Company, the Employer or any other Affiliate regarding the
fact or nature of future positions, future work assignments, future compensation
or any other term or condition of employment or affiliation; (iii) confer any
right or benefit under this Agreement or the Plan unless such right or benefit
has specifically accrued under the terms of this Agreement or Plan; or (iv)
deprive the Employer of the right to terminate you at any time and without
regard to any future vesting opportunity


3.

--------------------------------------------------------------------------------





that you may have. The grant of the Award shall not be interpreted as forming or
amending an employment or service contract with the Company or the Employer.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only through Continuous Service (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You further
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of the
Employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth in
this Agreement or any covenant of good faith and fair dealing that may be found
implicit in any of them do not constitute an express or implied promise of
continued engagement as an Employee or Consultant for the term of this
Agreement, for any period, or at all, and will not interfere in any way with
your right or the right of the Employer to terminate your Continuous Service at
any time, with or without cause and, if permitted under applicable law, with or
without notice, and will not interfere in any way with the Company’s right to
conduct a reorganization.
10.    RESPONSIBILITY FOR TAXES.
(a)    You acknowledge that, regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. You further acknowledge that the Company and the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of your Restricted Stock Units,
including, but not limited to, the grant of the Restricted Stock Units, the
vesting and settlement of the Restricted Stock Units, the delivery or sale of
any shares of Common Stock and the issuance of any dividends, and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of your Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. You acknowledge and agree that you will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates for Tax-Related Items arising from your Award. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactorily to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with


4.

--------------------------------------------------------------------------------





regard to all Tax-Related Items by one or a combination of the following: (i)
withholding from your wages or any other cash compensation otherwise payable to
you by the Company and/or the Employer; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) (if required, pursuant to this
authorization and without further consent) whereby you irrevocably elect to sell
a portion of the shares to be delivered in connection with your Restricted Stock
Units to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company and/or the Employer, including a commitment pursuant to
a previously established Company-approved 10b5-1 plan, and/or (iv) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with the Award with a value equal to the amount of
such Tax-Related Items or such other amount as may be permitted while still
avoiding classification of the Award as a liability for financial accounting
purposes; provided, however that if you are an Officer, then the Company will
withhold a number of shares of Common Stock upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
not feasible under applicable tax or securities law or has materially adverse
accounting consequences, as determined by the Board, in its sole discretion, in
which case, the obligation for Tax-Related Items may be satisfied by one or a
combination of methods (i)-(iii) above.
(c)    The Company or the Employer may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates in your
jurisdiction(s), in which case you may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.
Maximum tax rates are based on the applicable rates in your country, including
your share of payroll or similar taxes, as provided in tax law, regulations, or
the tax authority’s administrative practices, not to exceed the highest rate in
that jurisdiction, even if that rate exceeds the highest rate that may be
applicable to you. If the obligation for Tax-Related Items is satisfied by
withholding a number of shares of Common Stock, for tax purposes, you will be
deemed to have been issued the full number of shares of Common Stock subject to
the vested Restricted Stock Units, notwithstanding that a number of the shares
of Common Stock is held back solely for the purpose of paying the Tax-Related
Items.
(d)    Unless any withholding obligation for Tax-Related Items is satisfied, the
Company will have no obligation to deliver to you any shares of Common Stock or
other consideration pursuant to this Award.
(e)    In the event the obligation to withhold arises prior to the delivery to
you of shares of Common Stock or it is determined after the delivery of shares
of Common Stock to you that the amount of the withholding obligation was greater
than the amount withheld, you agree to indemnify and hold the Company and the
Employer harmless from any failure by the Company or the Employer to withhold
the proper amount.


5.

--------------------------------------------------------------------------------





11.    NATURE OF GRANT. In accepting your Award, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted under the Plan;
(b)the Award is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future Awards (whether on the same or
different terms), or benefits in lieu of an Award, even if an Award has been
granted in the past;
(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the Award and the shares of Common Stock subject to the Award, and the income
from and value of same, are an extraordinary item which, if the Employer is not
the Company, does not constitute compensation of any kind for services of any
kind rendered to the Employer, and is outside the scope of your employment
contract, if any;
(f)the Award and the shares of Common Stock subject to the Award, and the income
from and value of same, are not intended to replace any pension rights or
compensation;
(g)the Award and the shares of Common Stock subject to the Award, and the income
from and value of same, are not part of normal or expected compensation for
purposes of, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides (and the Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans);
(h)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service (for any reason whatsoever and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
rendering services or the terms of your employment agreement, if any);
(j)unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another


6.

--------------------------------------------------------------------------------





company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of Common Stock;
(k)unless otherwise agreed with the Company, the Award and the shares of Common
Stock subject to the Award, and the income from and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of an Affiliate; and
(l)if you are in Continuous Service outside the United States:
i.    the Award and the shares of Common Stock subject to the Award, and the
income from and value of same, are not part of normal or expected compensation
for any purpose; and
ii.    neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Award or of any amounts
due to you pursuant to the vesting of the Award or the subsequent sale of any
shares of Common Stock acquired upon vesting.
12.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult with your own personal tax, financial and/or
legal advisors regarding your participation in the Plan, and by accepting this
Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
13.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
14.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time and understand that this policy
applies to shares received under this Award.
15.    NOTICES; ELECTRONIC DELIVERY/ACCEPTANCE. Any notices provided for in your
Award or the Plan will be given in writing and will be deemed effectively given
upon


7.

--------------------------------------------------------------------------------





receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. Notwithstanding the foregoing,
the Company may, in its sole discretion, decide to deliver any documents and
transmit or require you to transmit notices related to participation in the Plan
and this Award by electronic means. You hereby consent to receive such documents
and notices, and to give such notices, by electronic delivery and to participate
in the Plan through the on-line or electronic system established and maintained
by the Company or a third party designated by the Company from time to time.
16.    GOVERNING PLAN DOCUMENT/RECOUPMENT. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In addition, this Award (and any shares issued under this Award) is
subject to recoupment in accordance with the Dodd–Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law.
17.    LANGUAGE. You acknowledge that you are sufficiently proficient in the
English language, or have consulted with an advisor who is sufficiently
proficient in English, so as to allow you to understand the terms and conditions
of this Agreement. Further, if you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
18.    INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the shares of Common Stock are listed and in applicable jurisdictions,
including the United States and your country or your broker’s country, if
different, which may affect your ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g.,
Restricted Stock Units) or rights linked to the value of shares of Common Stock
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in applicable jurisdictions). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you placed before you possessed inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party, which may include fellow employees and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company. You
acknowledge that it is your responsibility to comply with any applicable
restrictions and you should speak with your personal legal advisor on this
matter.
19.    FOREIGN ASSETS/ACCOUNT AND TAX REPORTING, EXCHANGE CONTROLS. Your country
may have certain foreign asset, account and/or tax reporting requirements and
exchange controls which may affect your ability to acquire or hold shares of
Common Stock


8.

--------------------------------------------------------------------------------





under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of shares of
Common Stock) in a brokerage or bank account outside your country. You
understand that you may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. In addition, you may be subject to
tax payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of shares of Common Stock. You acknowledge
that you are responsible for complying with all such requirements, and that you
should consult personal legal and tax advisors, as applicable, to ensure
compliance.
20.    APPENDIX. Notwithstanding any provisions in this Agreement, your Award
shall be subject to the special terms and conditions for your country set forth
in the Appendix attached hereto as Attachment II. Moreover, if you relocate to
one of the countries included therein, the terms and conditions for such country
will apply to you to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.
21.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Award and on
any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.
22.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
23.    GOVERNING LAW/VENUE. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of Delaware without
regard to such state’s conflicts of laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
24.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and


9.

--------------------------------------------------------------------------------





assigns. Your rights and obligations under your Award may only be assigned with
the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
25.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided in this
Agreement.
26.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to
comply with U.S. Treasury Regulation Section 1.409A-1(b)(4) and thus to not be
treated as “deferred compensation”, and will be construed and administered in
such a manner, and any ambiguous or missing terms that may otherwise be supplied
from and/or defined under Code Section 409A in a manner that fulfills such
intention hereby incorporated by reference. Each installment of Restricted Stock
Units that vests hereunder is intended to constitute a “separate payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2). Notwithstanding the
foregoing, if it is determined that the Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and determined
to be deferred compensation subject to Code Section 409A, this Award shall
comply with Code Section 409A to the extent necessary to avoid adverse personal
tax consequences and any ambiguities herein shall be interpreted accordingly. If
it is determined that the Award is deferred compensation subject to Code Section
409A and you are a “specified employee” (as determined under Code Section 409A)
on your Separation from Service, then the issuance of any shares, cash or other
property that would otherwise be made on the date of your Separation from
Service (or within the first six months thereafter as a result of your
Separation from Service) will not be made on the originally scheduled date(s)
and will instead be issued in a lump sum on the date that is six


10.

--------------------------------------------------------------------------------





months and one day after the date of the Separation from Service, but if and
only if such delay in the issuance is necessary to avoid the imposition of
taxation on you in respect of the shares, cash or property under Code Section
409A.


11.

--------------------------------------------------------------------------------







ATTACHMENT II
APPENDIX TO
NVIDIA CORPORATION
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
ADDITIONAL TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Global Restricted Stock Unit Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside and/or work
in one of the countries listed below. If you are a citizen or resident (or are
considered as such for local law purposes) of a country other than the country
in which you are currently residing and/or working, or if you relocate to
another country after the grant of the Restricted Stock Units, the Company
shall, in its discretion, determine to what extent the additional terms and
conditions contained herein shall be applicable to you.
Notifications
This Appendix may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January 2019.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because the information may be out of date at the time the Restricted
Stock Units vest, dividends are paid on shares of Common Stock acquired under
the Plan or you sell shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.
Finally, if you are a citizen or resident (or are considered as such for local
law purposes) of a country other than the country in which you are currently
residing and/or working, or if you relocate to another country after the grant
of the Restricted Stock Units, the notifications contained herein may not be
applicable to you in the same manner.


12.

--------------------------------------------------------------------------------





DATA PRIVACY PROVISIONS FOR ALL NON-U.S. PARTICIPANTS
TERMS AND CONDITIONS
Data Privacy Consent For Participants Working and/or Residing Outside the
European Union/European Economic Area.
(a)    Data Collection and Usage. The Company and the Employer collect, process
and use certain personal information about you, including, but not limited to,
your name, home address and telephone number, email address, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all Restricted Stock Units or any other entitlement to shares of
Common Stock or equivalent benefits awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is your consent.
(b)    Stock Plan Administration Service Providers. The Company will transfer
Data to Charles Schwab & Co., Inc. (including its affiliated companies)
(collectively, “Schwab”), which is assisting the Company with the
implementation, administration and management of the Plan. The Company may
select different or additional service providers in the future and share Data
with such other provider(s) serving in a similar manner. You may be asked to
agree on separate terms and data processing practices with Schwab, with such
agreement being a condition to the ability to participate in the Plan.
(c)    International Data Transfers. The Company and Schwab are based in the
United States. Your country or jurisdiction may have different data privacy laws
and protections than the United States. For example, the European Commission has
issued a limited adequacy finding with respect to the United States that applies
only to the extent companies register for the EU-U.S. Privacy Shield program.
The Company’s legal basis, where required, for the transfer of Data is your
consent.
(d)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary, and you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your salary from or employment and career with the
Employer will not be affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Restricted Stock
Units or other equity awards to you or administer or maintain such awards.
(f)    Data Subject Rights. You may have a number of rights under data privacy
laws in your jurisdiction. Depending on where you are based, such rights may
include the right to (i) request access or copies of Data the Company processes,
(ii) rectification of incorrect Data, (iii)


13.

--------------------------------------------------------------------------------





deletion of Data, (iv) restrictions on processing of Data, (v) portability of
Data, (vi) lodge complaints with competent authorities in your jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, you can contact your local HR representative.
(g)    Additional Acknowledgment/Consent. You understand that the Company may
rely on a different basis for the processing or transfer of Data in the future
and/or request that you provide another data privacy consent. If applicable, you
agree that upon request of the Company or the Employer, you will provide an
executed acknowledgement or data privacy consent form (or any other agreements
or consents) that the Company and/or the Employer may deem necessary to obtain
from you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country, either now or in the
future. You understand and agree that you will not be able to participate in the
Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer.
Data Privacy Notification For Participants Working and/or Residing In the
European Union/European Economic Area. The Company collects, processes, uses and
transfers certain personally-identifiable information about you for the
exclusive legitimate purpose of granting Restricted Stock Units and
implementing, administering and managing your participation in the Plan.
Specifics of the data processing are described below.
(a)Purposes and Legal Bases of Processing. The Company processes the Personal
Data (as defined below) for the purpose of performing its contractual
obligations under this Agreement, granting Restricted Stock Units, implementing,
administering and managing your participation in the Plan and facilitating
compliance with applicable tax, exchange control, securities and labor law. The
legal basis for the processing of the Personal Data (as defined below) by the
Company and the third-party service providers described below is the necessity
of the data processing for the Company to perform its contractual obligations
under this Agreement and for the Company’s legitimate business interests of
managing the Plan and generally administering employee equity awards.
(b)Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about you: your name, home address, email
address, date of birth, social insurance, passport number or other
identification number, any shares of Common Stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of Common Stock awarded, canceled, settled, vested, unvested or
outstanding in your favor, which the Company receives from you or the Employer
(“Personal Data”).
(c)Stock Plan Administration Service Providers. The Company transfers Personal
Data to Charles Schwab & Co., Inc. and its affiliated companies (“Schwab”), an
independent stock plan administrator with operations, relevant to the Company,
in the United States, which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
different service providers and may share Personal Data with such service
providers. Schwab will open an account for you to receive and trade shares of
Common Stock. You will be asked to agree on separate terms and data processing
practices with Schwab, which is a condition of your ability to participate in
the Plan. Your Personal Data will only be accessible


14.

--------------------------------------------------------------------------------





by those individuals requiring access to it for purposes of implementing,
administering and operating your participation in the Plan. You understand that
you may request a list with the names and addresses of any potential recipients
of Personal Data by contacting your local human resources manager.
(d)Other Recipients. The Company may further transfer Personal Data to other
third party service providers, if necessary to ensure compliance with applicable
tax, exchange control, securities and labor law. Such third party service
providers may include the Company’s outside legal counsel as well as the
Company’s auditor. Wherever possible, the Company will anonymize data, but you
understand that your Personal Data may need to be transferred to such providers
to ensure compliance with applicable law and/or tax requirements.
(e)International Data Transfers. The Company and its service providers,
including, without limitation, Schwab, operate, relevant to the Company, in the
United States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. You understand and
acknowledge that the United States is not subject to an unlimited adequacy
finding by the European Commission and that your Personal Data may not have an
equivalent level of protection as compared to your country of residence.
To provide appropriate protection of your Personal Data, the Company complies
with the EU-U.S. Privacy Shield Framework and Swiss-U.S. Privacy Shield
Framework as set forth by the U.S. Department of Commerce regarding the
collection, use, and retention of Personal Data transferred from the European
Union and Switzerland to the United States. The Company has certified to the
Department of Commerce that it adheres to the Privacy Shield Principles.
If there is any conflict between the terms in this Agreement and the Privacy
Shield Principles, the Privacy Shield Principles shall govern. To learn more
about the Privacy Shield program, and to view the Company’s certification,
please visit www.privacyshield.gov.
(f)Data Retention. The Company will use the Personal Data only as long as
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including tax,
exchange control, labor and securities laws.
(g)Data Subject Rights. To the extent provided by law, you have the right to:
i.
Request access to and obtain a copy of your Personal Data;

ii.
Request rectification (or correction) of Personal Data that is inaccurate;

iii.
Request erasure (or deletion) of Personal Data that is no longer necessary to
fulfill the purposes for which it was collected, or does not need to be retained
by the Company for other legitimate purposes;

iv.
Restrict or object to the processing of your Personal Data; and

v.
If applicable, request your Personal Data be ported (transferred) to another
company.



15.

--------------------------------------------------------------------------------





Subject to the applicable data protection laws, application of the above rights
may vary depending on the type of data involved, and the Company’s particular
basis for processing the Personal Data.
To make a request to exercise one of the above rights, you can contact your
local HR representative. The Company will consider and act upon any requests in
accordance with applicable data protection laws. The Company may request
specific information from you to enable it to confirm your identity and right to
access, as well as to search for and provide you with the Personal Data that it
holds about you.
(h)Contractual Requirement. Your provision of Personal Data and its processing
as described above is a contractual requirement and a condition to your ability
to participate in the Plan. You understand that, as a consequence of you
refusing to provide Personal Data, the Company may not be able to allow you to
participate in the Plan, grant Restricted Stock Units to you or administer or
maintain such Restricted Stock Units. However, your participation in the Plan is
purely voluntary. While you will not receive Restricted Stock Units if he or she
decides against participating in the Plan or providing Personal Data as
described above, your career and salary will not be affected in any way. For
more information on the consequences of the refusal to provide Personal Data,
you may contact your local HR representative.
(i)How to Contact Us. For copies of additional privacy documents mentioned in
this Agreement, or if you have privacy concerns or questions related to this
Agreement, you may contact your local HR representative.
AUSTRALIA
Notifications
Securities Law Information. This offer of Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, Australian Securities
and Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order
14/1000. Additional details are set forth in the Offer Document for the Offer of
Restricted Stock Units to Australian-Resident Participants, which is being
provided to you along with this Agreement.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and international fund transfers. The
Australian bank assisting with the transaction will file the report. If there is
no Australian bank involved in the transfer, you will be required to file the
report.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies, subject to the conditions in the
Act.
BRAZIL
Terms and Conditions


16.

--------------------------------------------------------------------------------





Nature of Grant. This provision supplements Section 11 of the Global Restricted
Stock Unit Agreement:
You acknowledge and agree that (i) by accepting this Award, you are making an
investment decision, and (ii) the value of the underlying shares of Common Stock
is not fixed and may increase or decrease over the vesting period, without
compensation to you.
Further, you acknowledge and agree that, for all legal purposes, (i) any
benefits provided to you under the Plan are unrelated to your employment or
service; (ii) the Plan is not a part of the terms and conditions of your
employment or service; and (iii) the income from your participation in the Plan,
if any, is not part of your remuneration from employment or service.
Compliance with Law. By accepting this Award, you agree to comply with all
applicable Brazilian laws and pay any and all applicable Tax-Related Items
associated with the vesting or settlement of the Award, the sale of shares of
Common Stock acquired under the Plan and the receipt of any dividends paid on
such shares of Common stock.
Notifications
Exchange Control Reporting. Brazilian residents and persons domiciled in Brazil
are required to submit an annual declaration of assets and rights held outside
of Brazil to the Central Bank of Brazil if the aggregate value of such assets
and rights is equal to or greater than US$100,000. Quarterly reporting is
required if such value exceeds US$100,000,000. The assets and rights that must
be reported include shares of Common Stock acquired under the Plan. The
thresholds are subject to change annually.
Tax on Financial Transaction (IOF). Repatriation of funds into Brazil and the
conversion between Brazilian Real and United States Dollars associated with such
fund transfers may be subject to the Tax on Financial Transactions. It is your
responsibility to comply with any applicable Tax on Financial Transactions
arising from your participation in the Plan. You should consult with your
personal tax advisor for additional details.
CANADA
Terms and Conditions
Form of Settlement. Restricted Stock Units granted to individuals resident in
Canada shall be paid in shares of Common Stock only. In no event shall any
Restricted Stock Units be paid in cash, notwithstanding any discretion contained
in the Plan to the contrary.
The following provisions apply if you are a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


17.

--------------------------------------------------------------------------------





Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaires intentées, directement ou indirectement, relativement à
la présente convention.
Data Privacy. This provision supplements the Data Privacy Consent For
Participants Working and/or Residing Outside the European Union/European
Economic Area provision of this Appendix:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Employer and/or any other Affiliate to disclose and
discuss such information with their advisors. You also authorize the Company,
the Employer and/or any other Affiliate to record such information and to keep
such information in your employee file.
Notifications
Securities Law Information. You are permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed by the Company
provided the resale of such shares takes place outside of Canada and through the
facilities of a stock exchange, which should be the case because the Common
Stock is currently listed on the Nasdaq Global Select Market.
Foreign Asset/Account Reporting Information. Specified Foreign property,
including Restricted Stock Units, shares of Common Stock acquired under the Plan
and other rights to receive shares (e.g., options) of a non-Canadian company,
held by a Canadian resident must generally be reported annually on a Form T1135
(Foreign Income Verification Statement) if the total cost of the specified
foreign property exceeds C$100,000 at any time during the year. Restricted Stock
Units must be reported – generally at a nil cost – if the C$100,000 cost
threshold is exceeded because other specified foreign property is held by you.
When shares of Common Stock are acquired, their cost generally is the adjusted
cost base (“ACB”) of the shares. The ACB would ordinarily equal the fair market
value of the shares at the time of acquisition, but if you own other shares of
the same company, this ACB may have to be averaged with the ACB of the other
shares. You should consult with your personal tax advisor to determine your
reporting requirements.
CHINA
Terms and Conditions
The following provisions apply to you if you are subject to exchange control
regulations in the People’s Republic of China (“China”), including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Company in its sole discretion:
Settlement of Award and Sale of Shares. This provision supplements Section 6 of
the Global Restricted Stock Unit Agreement.


18.

--------------------------------------------------------------------------------





You will not be permitted to vest in any shares of Common Stock unless and until
the necessary approvals for the Plan have been obtained from SAFE and remain in
place, as determined by the Company in its sole discretion. Further, the Company
is under no obligation to issue shares of Common Stock if the Company has not or
does not obtain SAFE approval or if any such SAFE approval subsequently becomes
invalid or ceases to be in effect by the time you vest in the Restricted Stock
Units.
To facilitate compliance with regulatory requirements in China, you understand
and agree that any shares of Common Stock you acquire upon vesting of your
Restricted Stock Units may be immediately sold at vesting or, at the Company’s
discretion, at a later time. You agree that the Company is authorized to
instruct its designated broker to assist with the sale of such shares of Common
Stock (on your behalf pursuant to this authorization and without further
consent) and you expressly authorize the designated broker to complete the sale
of such shares. You acknowledge that the designated broker is under no
obligation to arrange for the sale of the shares of Common Stock at any
particular price. Upon the sale of the shares of Common Stock, the Company
agrees to pay the cash proceeds from the sale, less any brokerage fees or
commissions, to you in accordance with applicable exchange control laws and
regulations and provided any liability for Tax-Related Items resulting from your
participation in the Plan has been satisfied.
If the Company, in its discretion, does not exercise its right to require the
sale of shares of Common Stock upon vesting, as described in the preceding
paragraph, and your employment with the Employer terminates, you understand and
agree to sell these shares within 90 days after your termination date. You
further agree that if you do not sell these shares within 90 days after your
termination date, the Company is authorized to instruct its designated broker to
assist with the mandatory sale of such shares (on your behalf pursuant to this
authorization) and you expressly authorize the Company’s designated broker to
complete the sale of such shares. You acknowledge that the Company’s designated
broker is under no obligation to arrange for the sale of the shares at any
particular price. Upon the sale of the shares, the Company agrees to pay you the
cash proceeds from the sale of the shares, less any brokerage fees or
commissions and subject to any withholding obligation for Tax-Related Items.
Such payment will have to be effectuated through a special exchange control
account established by the Company or an Affiliate in China. If the funds are
converted into local currency, the Company will not bear the exchange rate risk
and does not undertake to convert the funds at any particular time.
Exchange Control Requirements. You understand and agree that you will not be
permitted to transfer any shares of Common Stock acquired under the Plan out of
the account established for you with the Company’s designated broker and that
you will be required to immediately repatriate to China any cash proceeds from
the sale of the shares of Common Stock acquired under the Plan or from dividends
paid on such shares. You further understand that such repatriation of cash
proceeds will need to be effectuated through a special exchange control account
established by the Company or an Affiliate in China, and you hereby consent and
agree that any proceeds from the sale of shares of Common Stock or dividends
paid on such shares may be transferred to such special account prior to being
delivered to you.


19.

--------------------------------------------------------------------------------





The proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. In the event the proceeds are paid in U.S. dollars, you
understand that you will be required to set up a U.S. dollar bank account in
China and provide the bank account details to the Employer and/or the Company,
so that the proceeds may be deposited into this account. If the proceeds are
paid in local currency, you agree to bear any currency fluctuation risk between
the time the shares of Common Stock are sold or dividends on such shares are
paid and the time the proceeds are distributed to you through any such special
account.
You agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.
Notifications
Exchange Control Information. Chinese residents must report to SAFE all details
of foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-Chinese residents (including the Company),
either directly or through financial institutions.
CZECH REPUBLIC
Notifications
Exchange Control Information. The Czech National Bank (“CNB”) may require you to
fulfill certain notification duties in relation to the shares of Common Stock
acquired under the Plan or any dividends paid on such shares, and the opening
and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor prior to vesting to ensure compliance with current
regulations. It is your responsibility to comply with applicable Czech exchange
control laws.
FINLAND
There are no country specific provisions.
FRANCE
Terms and Conditions
Restricted Stock Units Not French-qualified. The Restricted Stock Units granted
under this Agreement are not intended to qualify for special tax and social
security treatment pursuant to Sections L. 225-197-1 to L. 225-197-6 of the
French Commercial Code, as amended
Language Consent. By accepting the Award, you confirm having read and understood
the Plan and the Agreement, which were provided in the English language. You
accept the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant cette Attribution, vous
confirmez avoir lu et comprendre le Plan et ce Contrat qui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.


20.

--------------------------------------------------------------------------------





Notifications
Foreign Asset/Account Reporting Information. French residents holding cash or
securities (including shares of Common Stock acquired under the Plan) outside of
France or maintaining foreign bank or brokerage account (including accounts
opened or closed during the tax year) must declare such assets and accounts to
the French tax authorities when filing an annual tax return. Failure to comply
could trigger significant penalties.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the sale of securities (including shares of Common Stock
acquired under the Plan) and/or the receipt of dividends paid on securities must
be reported on a monthly basis to the German Federal Bank (Bundesbank). If you
receive a payment in excess of this amount, you must report the payment to
Bundesbank electronically by the fifth day of the month following the month in
which the payment was received. The form of the report (“Allgemeine Meldeportal
Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English.
Foreign Asset/Account Reporting Information. German residents holding shares of
Common Stock must notify their local tax office of the acquisition of shares of
Common Stock when they file their tax returns for the relevant year if the value
of the shares of Common Stock acquired exceeds €150,000 or in the unlikely event
that the resident holds Common Stock exceeding 10% of the Company’s total Common
Stock outstanding.
HONG KONG
Terms and Conditions
Form of Settlement. Restricted Stock Units granted to individuals resident in
Hong Kong shall be paid in shares of Common Stock only. In no event shall any
Restricted Stock Units be paid in cash, notwithstanding any discretion contained
in the Plan to the contrary.
Issuance of Shares and Sale of Shares. This provision supplements Sections 2 and
3 of the Global Restricted Stock Unit Agreement:
Any shares of Common Stock issued in settlement of the Award are accepted as a
personal investment. In the event shares of Common Stock subject to the Award
are issued to you within six months of the Date of Grant, you agree that you
will not offer the shares of Common Stock to the public in Hong Kong or
otherwise dispose of any such shares prior to the six-month anniversary of the
Date of Grant.
Notifications


21.

--------------------------------------------------------------------------------





Securities Law Information: WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You should exercise caution
in relation to the offer. If you are in any doubt about any of the contents of
the Agreement, the Plan or any other incidental communication materials, you
should obtain independent professional advice. The Award and any shares of
Common Stock issued upon settlement do not constitute a public offering of
securities under Hong Kong law and are available only to service providers of
the Company and its Affiliates. The Agreement, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. The Awards and any related
documents are intended only for the personal use of each eligible service
provider of the Employer, the Company or any other Affiliate and may not be
distributed to any other person.
INDIA
Notifications
Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of shares of Common Stock acquired under the Plan to
India and convert the proceeds into local currency within such time as
prescribed under applicable Indian exchange control laws, which may be amended
from time to time. You must obtain a foreign inward remittance certificate
(“FIRC”) from the bank where you deposit the foreign currency and must maintain
the FIRC as evidence of the repatriation of funds in the event the Reserve Bank
of India or the Employer requests proof of repatriation. You also understand
that it is your responsibility to comply with all exchange control laws in India
and that you should consult with your own legal advisor about the applicable
requirements.
Foreign Asset/Account Reporting Information. Indian residents must declare the
following items in their annual tax returns: (i) any foreign assets held
(including shares of Common Stock acquired under the Plan), and (ii) any foreign
bank accounts for which the resident has signing authority. It is your
responsibility to comply with applicable tax laws in India. You should consult
with your personal tax advisor to ensure that you are properly reporting your
foreign assets and bank accounts.
ISRAEL
Terms and Conditions
The following provision applies to you if you are in Israel on the Date of
Grant.
Israeli Sub-plan. You acknowledge and agree that the Awards are granted under
the Israeli sub-plan to the Plan which contains additional terms and conditions
that govern your Award. In addition, your Award is subject to Section 102
capital gains route of the Income Tax Ordinance (New Version) – 1961, the rules
and regulations promulgated in connection therewith (the "Ordinance"), any tax
ruling to be obtained by the Company (collectively, the "CGR"), and the Trust
Agreement, copies of which have been provided to you or made available for your
review. You agree that the Awards will be issued to and controlled by a trustee
appointed by the


22.

--------------------------------------------------------------------------------





Company (the "Trustee") for your benefit, pursuant to the terms of the CGR and
the Trust Agreement. You also confirm that you are familiar with the terms and
provisions of Section 102 of the Ordinance and the CGR and understand that the
Awards will be subject to the lockup period and you undertake not to sell or
require the Trustee to release the Awards or the underlying shares of Common
Stock, prior to the expiration of the lockup period, unless you pay all taxes
which may arise in connection with such sale and/or transfer.
The classification of the Restricted Stock Units as Trustee 102 Awards is
conditioned upon the approval of the Plan, the Sub-Plan and the Trustee by the
Israeli Tax Authorities (“ITA”). In the event that such approval is not granted,
regardless of reason, then the Restricted Stock Unit shall be deemed to be
Non-Trustee 102 Award, unless otherwise determined by the ITA. In addition, the
Company does not undertake to maintain the tax-qualified status and you
acknowledge that you will not be entitled to damages of any nature whatsoever if
the Award becomes disqualified and no longer qualifies under the capital gains
tax route.


The Restricted Stock Unit will be issued to the Trustee. The Trustee will hold
the units and the shares of Common Stock to be issued and all other shares of
Common Stock received following any realization of rights, including bonus
shares, dividends (whether in cash or in kind), or other rights issued or
distributed in connection with the Restricted Stock Unit or the shares of Common
Stock, in trust, until the later of: (i) the expiration of the minimum Lockup
Period as required under Section 102, or (ii) the full payment of all requisite
taxes by you, as shall be determined by the Company and the Trustee, in their
sole discretion. You agree to comply with any additional requirements that may
be imposed by a designated trustee for the Plan.


The Company and/or its Affiliate and/or the Trustee shall be entitled to
withhold Taxes according to requirement of any applicable laws, rules and
regulations and the CGR. The Company and/or the Trustee shall not be required to
release any Restricted Stock Units and/or shares of Common Stock to you or to
any third party until all required tax payments have been fully made or will be
made to the full satisfaction of the Company and the Trustee.
The following provision applies if you transfer into Israel after the Date of
Grant.
Settlement. The following provision supplements Sections 2 and 3 of the Global
Restricted Stock Unit Agreement.
At the discretion of the Company, you may be subject to an immediate forced sale
restriction, pursuant to which all shares of Common Stock acquired at vesting
will be immediately sold and you will receive the sale proceeds less any
Tax-Related Items and applicable broker fees and commissions. In this case, you
will not be entitled to hold any shares of Common Stock acquired at vesting.
ITALY
Terms and Conditions


23.

--------------------------------------------------------------------------------





Plan Document Acknowledgment. In participating in the Plan, you acknowledge that
you have received a copy of the Plan and the Agreement and have reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement. You further acknowledge that you have
read and specifically and expressly approve the Sections of the Agreement
addressing (i) Compliance with Law (Section 4 of the Global Restricted Stock
Unit Agreement), (ii) Limitations on Transfer (Section 5 of the Global
Restricted Stock Unit Agreement), (iii) Responsibility for Taxes (Section 10 of
the Global Restricted Stock Unit Agreement), (iv) Nature of Grant (Section 11 of
the Global Restricted Stock Unit Agreement), , (v) Imposition of Other
Requirements (Section 21 of the Global Restricted Stock Unit Agreement),
(vi) Governing Law/Venue (Section 23 of the Global Restricted Stock Unit
Agreement) and (vii) the Data Privacy Notification For Participants Working
and/or Residing In the European Union/European Economic Area provision of this
Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, during any
fiscal year, hold investments or financial assets outside of Italy (e.g., cash,
shares of Common Stock) which may generate income taxable in Italy (or who are
the beneficial owners of such an investment or asset even if not directly
holding the investment or asset), are required to report such investments or
assets on the annual tax return for such fiscal year (on UNICO Form, RW
Schedule, or on a special form if not required to file a tax return).
Foreign Financial Asset Tax Notification. The value of any shares of Common
Stock (and certain other foreign assets) an Italian resident holds outside Italy
may be subject to a foreign financial assets tax. You should consult your
personal tax advisor for additional information.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside Japan (e.g., shares of Common Stock
acquired under the Plan) to the extent such assets have a total net fair market
value exceeding ¥50,000,000 as of December 31 each year. You should consult with
your personal tax advisor to ensure that you are properly complying with
applicable reporting requirements in Japan.
KOREA
Notifications
Exchange Control Information. If you realize US$500,000 or more from the sale of
shares of Common Stock or the receipt of dividends paid on such shares in a
single transaction, Korean exchange control laws require you to repatriate the
proceeds to Korea within three years of receipt if the transaction occurred
before July 18, 2017. You should consult a personal tax advisor to determine
whether this repatriation requirement applies to a particular transaction.


24.

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information.  Korean residents are required to
declare foreign accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authorities if the monthly balance of such accounts
exceeds a certain limit (currently KRW 500 million or an equivalent amount in
foreign currency) on any month-end date during a calendar year.
MEXICO
Terms and Conditions
Acknowledgement of the Agreement. By accepting the Award, you acknowledge that
you have received a copy of the Plan and the Agreement, which you have reviewed.
You further acknowledge that you accept all the provisions of the Plan and the
Agreement. You also acknowledge that you have read and specifically and
expressly approve the terms and conditions set forth in Section 11 of the
Agreement, which clearly provide as follows:
 
(1)
Your participation in the Plan does not constitute an acquired right;



(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;



(3)
You shall not be considered to have any claim or entitlement to compensation or
damages from the grant of the Award or from the forfeiture of this Award;



(4)
Your participation in the Plan is voluntary; and



(5)
The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Common Stock acquired at vesting of the Restricted Stock Units.



Labor Law Acknowledgement and Policy Statement. By accepting the Award, you
acknowledge that the Company, with registered offices at 2788 San Tomas
Expressway, Santa Clara, California 95051, U.S.A, is solely responsible for the
administration of the Plan. You further acknowledge that your participation in
the Plan, the grant of Restricted Stock Units and any acquisition of shares of
Common Stock under the Plan do not constitute an employment relationship between
you and the Company because you are participating in the Plan on a wholly
commercial basis and your sole employer is NV Computing Mexico, S. de R.L. de
C.V. (“NVIDIA Mexico”). Based on the foregoing, you expressly acknowledge that
the Plan and the benefits that you may derive from participation in the Plan do
not establish any rights between you and your employer, NVIDIA Mexico, and do
not form part of the employment conditions and/or benefits provided by NVIDIA
Mexico, and any modification of the Plan or its termination shall not constitute
a change or impairment of the terms and conditions of your employment.


You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to


25.

--------------------------------------------------------------------------------





amend and/or discontinue your participation in the Plan at any time, without any
liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
that you therefore grant a full and broad release to the Company, its
Affiliates, branches, representation offices, shareholders, officers, agents and
legal representatives, with respect to any claim that may arise.
Spanish Translation


Reconocimiento del Contrato. Al aceptar el Premio, usted reconoce que ha
recibido una copia del Plan y del Contrato, los cuales que ha revisado. Además,
usted reconoce que acepta todas las disposiciones del Plan y del Contrato.
También, usted reconoce que ha leído y que específica y expresamente aprueba de
los términos y condiciones de la Sección 11 del Contrato, que claramente dispone
lo siguiente:


(1)
Su participación en el Plan no constituye un derecho adquirido;



(2)
El Plan y su participación en el Plan se ofrecen por la Compañía de una manera
totalmente discrecional;



(3)
No tendrá ningún derecho o reclamación por compensación o daño derivado de la
concesión del Premio o derivado de la pérdida de este Premio;



(4)    SU participación en el Plan es voluntaria; y


(5)
La Compañía y sus Afiliadas no son responsables por ninguna disminución del
valor de las Acciones adquiridas cuando las Unidades de Acciones Restringidas se
maduren.



Reconocimiento Ley Laboral y Declaración de la Política. Al aceptar el Premio,
usted reconoce que la Compañía, con oficinas registradas en 2788 San Tomas
Expressway, Santa Clara, California 95051, EE.UU., es únicamente responsable por
la administración del Plan. Además, usted reconoce que su participación en el
Plan, la concesión de las Unidades de Acciones Restringidas y cualquier
adquisición de Acciones de conformidad con el Plan no constituyen una relación
laboral entre usted y la Compañía, ya que usted está participando en el Plan
sobre una base totalmente comercial y su único patrón es NV Computing Mexico, S.
de R.L. de C.V. (“NVIDIA Mexico”). Derivado de lo anterior, usted expresamente
reconoce que el Plan y los beneficios que se podrían derivar al participar en el
Plan no establecen ningún derecho entre usted y su patrón, NVIDIA Mexico, y que
no forman parte de las condiciones del empleo y/o las prestaciones otorgadas por
NVIDIA Mexico, y cualquier modificación del Plan o su terminación no
constituirán un cambio o deterioro de los términos y condiciones de su empleo.


Además, usted entiende que su participación en el Plan se resulta de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar


26.

--------------------------------------------------------------------------------





y/o discontinuar su participación en el Plan en cualquier momento, sin
responsabilidad alguna hacia usted.
Finalmente, en este acto usted manifiesta que no se reserva acción o derecho
alguno para interponer una reclamación o demanda en contra de la Compañía, por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del Plan, y, por lo tanto, otorga un amplio y total
finiquito a la Compañía, sus Afiliadas, sucursales, oficinas de representación,
sus accionistas, funcionarios, agentes y representantes legales con respecto a
cualquier reclamación o demanda que pudiera surgir.
NETHERLANDS
There are no country specific provisions.
POLAND
Notifications
Exchange Control Information. Polish residents holding foreign securities
(including shares of Common Stock) and maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances
regarding such securities and cash deposited into such accounts if the value of
any transactions or balances exceeds PLN 7,000,000. If required, the reports
must be filed on a quarterly basis on special forms available on the website of
the National Bank of Poland. In addition, transfers of funds into and out of
Poland in excess of €15,000 (or PLN 15,000 if such transfer of funds is
connected with business activity of an entrepreneur) must be made via a bank
account held at a bank in Poland.
Lastly, you are required to store all documents connected with any foreign
exchange transactions that you engaged in for a period of five years, as
measured from the end of the year in which such transaction occurred.
RUSSIA
Terms and Conditions
U.S. Transaction. You understand that the acceptance of the Restricted Stock
Units results in an agreement between you and the Company that is completed in
the U.S. and that this Agreement is governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof.
Notifications
Securities Law Information. You acknowledge that the Restricted Stock Units,
this Agreement, the Plan and all other materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia. The shares of Common Stock acquired pursuant to the Plan
have not and will not be registered in Russia and therefore, neither the
Restricted Stock Units nor the shares of Common Stock may be offered or publicly


27.

--------------------------------------------------------------------------------





circulated in Russia. You acknowledge that you may hold shares of Common Stock
acquired upon settlement of the Restricted Stock Units in an account with the
designated broker in the U.S. However, in no event will shares of Common Stock
issued to you under the Plan be delivered to you in Russia. Further, you are not
permitted to sell shares of Common Stock directly to other Russian individuals.
Foreign Asset/Account Reporting Information. Russian residents may be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account, or of changing any account details. Russian residents also
may be required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts.
Anti-Corruption Notification. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws as you should not hold shares of Common Stock acquired under the Plan.
Labor Law Information. If you continue to hold shares of Common Stock acquired
at settlement of the Restricted Stock Units after an involuntary termination of
Continuous Service, you will not be eligible to receive unemployment benefits in
Russia.
SINGAPORE
Terms and Conditions
Settlement of Awards and Sale of Shares. This provision supplements Sections 2
and 3 of the Global Restricted Stock Unit Agreement:
The Restricted Stock Units are subject to section 257 of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”) and you hereby agree that you will not
make (i) any subsequent sale of the shares of Common Stock in Singapore, or (ii)
any offer of such subsequent sale of the shares of Common Stock in Singapore,
unless such sale or offer is made: (a) more than six months after the Date of
Grant or (b) pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the SFA, or pursuant to, and in accordance with
the conditions of, any applicable provisions of the SFA.
Notifications
Securities Law Information. The Award is being made to you in reliance on the
“Qualifying Person” exemption under section 273(1)(f) of the SFA, is exempt from
the prospectus and registration requirements under the SFA and is not made to
you with a view to the Award or underlying shares of Common Stock being
subsequently offered for sale to any other party. The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.


28.

--------------------------------------------------------------------------------





Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”) and directors (including alternate, substitute,
associate and shadow directors) of a Singapore Affiliate are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify such entity in writing within two
business days of any of the following events: (i) the acquisition or disposal of
an interest (e.g., Awards granted under the Plan or shares of Common Stock) in
the Company or any Affiliate, (ii) any change in previously-disclosed interests
(e.g., sale of shares of Common Stock), of (iii) becoming the CEO, a director,
an associate director or a shadow director of an Affiliate in Singapore, if the
individual holds such an interest at that time. These notification requirements
apply regardless of whether the CEO or directors are residents of or employed in
Singapore.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 11 of the Global
Restricted Stock Unit Agreement:
By accepting the Award, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant an Award under the Plan to individuals who may be
Consultants, Directors, or Employees of the Employer, the Company, or one of its
other Affiliates throughout the world. The decision is limited and entered into
based upon the express assumption and condition that any Award will not
economically or otherwise bind the Company or any Affiliate, including the
Employer, on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, you understand that the Award is given on the
assumption and condition that the Award shall not become part of any employment
contract (whether with the Company or any Affiliate, including the Employer) and
shall not be considered a mandatory benefit, salary for any purpose (including
severance compensation) or any other right whatsoever. Furthermore, you
understand and freely accept that there is no guarantee that any benefit
whatsoever shall arise from the Award, which is gratuitous and discretionary,
since the future value of the Award, and the underlying shares of Common Stock,
is unknown and unpredictable.
Further, your participation in the Plan is expressly conditioned on your
continued and active rendering of service, such that, unless otherwise set forth
in the Plan, if your Continuous Service terminates for any reason whatsoever,
your participation in the Plan will cease immediately. This will be the case,
for example, even if (1) you are considered to be unfairly dismissed without
good cause (i.e., subject to a “despido improcedente”); (2) you are dismissed
for disciplinary or objective reasons or due to a collective dismissal; (3) your
Continuous Service ceases due to a change of work location, duties or any other
employment or contractual condition; (4) your Continuous Service ceases due to a
unilateral breach of contract by the Company or any of its Affiliates; or (5)
your Continuous Service terminates for any other reason whatsoever.
Consequently, upon termination of your Continuous Service for any of the above


29.

--------------------------------------------------------------------------------





reasons, you automatically lose any right to participate in the Plan on the date
of your termination of Continuous Service, as described in the Plan and the
Agreement.
Notifications
Securities Law Information. The Award and shares of Common Stock described in
the Agreement do not qualify under Spanish regulations as securities.  No “offer
of securities to the public”, as defined under Spanish law, has taken place or
will take place in the Spanish territory. The Agreement has not been nor will it
be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Exchange Control Information. The acquisition of shares of Common Stock and
subsequent sales of shares of Common Stock must be declared for statistical
purposes to the Dirección General de Comercio e Inversiones (the “DGCI”).
Because you will not purchase or sell the shares of Common Stock through the use
of a Spanish financial institution, you will need to make the declaration
yourself by filing a D-6 form with the DGCI. Generally, the D-6 form must be
filed each January while the shares of Common Stock are owned. However, if the
value of the shares of Common Stock acquired under the Plan or the amount of the
sale proceeds exceeds €1,502,530, the declaration must be filed within one month
of the acquisition or sale, as applicable.
In addition, any securities accounts (including brokerage accounts held abroad),
as well as the securities (including shares of Common Stock) held in such
accounts, may need to be declared electronically to the Bank of Spain, depending
on the value of the transactions during the prior tax year or the balances in
such accounts as of December 31 of the prior tax year.
Foreign Asset/Account Reporting Information. Rights or assets (e.g., shares of
Common Stock or cash held in a bank or brokerage account) held outside of Spain
with a value in excess of €50,000 per type of right or asset (e.g., shares of
Common Stock, cash, etc.) as of December 31, must be reported on your annual tax
return.  After such rights and/or assets are initially reported, the reporting
obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. Shares of
Common Stock acquired under the Plan or other equity programs offered by the
Company constitute assets for purposes of this requirement, but unvested rights
(e.g., Restricted Stock Units, etc.) are not considered assets or rights for
purposes of this requirement.
SWEDEN
There are no country specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The Award is not intended to be publicly offered in
or from Switzerland. Because the offer of the Award is considered a private
offering in Switzerland;


30.

--------------------------------------------------------------------------------





it is not subject to registration in Switzerland. Neither this document nor any
other materials relating to the Award constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Award may be
publicly distributed nor otherwise made publicly available in Switzerland.
Further, neither this document nor any other offering or marketing material
relating to the Award have been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for Consultants, Directors and Employees of the Company and its Affiliates.
The offer of participation in the Plan is not a public offer of securities by a
Taiwanese company.
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock and the
receipt of any dividends paid on such shares of Common Stock) into Taiwan up to
US$5,000,000 per year without justification. If the transaction amount is TWD
500,000 or more in a single transaction, a Foreign Exchange Transaction Form
must be submitted, along with supporting documentation, to the satisfaction of
the remitting bank. You should consult your personal legal advisor to ensure
compliance with applicable exchange control laws in Taiwan.
UNITED ARAB EMIRATES (DUBAI)
Notifications
Securities Law Information. Participation in the Plan is being offered only to
eligible service providers and is in the nature of providing equity incentives
to employees in the United Arab Emirates. The Plan and the Agreement are
intended for distribution only to such service providers and must not be
delivered to, or relied on by, any other person. Prospective purchasers of the
securities offered should conduct their own due diligence on the securities. If
you do not understand the contents of the Plan or the Agreement, you should
consult an authorized financial adviser. The Emirates Securities and Commodities
Authority has no responsibility for reviewing or verifying any documents in
connection with the Plan. Neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved the Plan or the Agreement nor
taken steps to verify the information set out therein, and have no
responsibility for such documents.
UNITED KINGDOM
Terms and Conditions


31.

--------------------------------------------------------------------------------





Form of Settlement. Restricted Stock Units granted to individuals resident in
the United Kingdom shall be paid in shares of Common Stock only. In no event
shall any Restricted Stock Units be paid in cash, notwithstanding any discretion
contained in the Plan to the contrary.
Responsibility for Taxes. The following provisions supplement Section 10 of the
Global Restricted Stock Unit Agreement:
Without limitation to Section 10 of the Global Restricted Stock Unit Agreement,
you agree that you are liable for all Tax-Related Items and hereby covenant to
pay all such Tax-Related Items, as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). You also agree to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC on your behalf
(or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if you are a director or an executive officer of
the Company (within the meaning of such terms for purposes of Section 13(k) of
the Exchange Act), you acknowledge that may not be able to indemnify the Company
or the Employer for the amount of any income tax not collected from or paid by
you, as it may be considered a loan. In this case, the amount of any income tax
not collected within 90 days of the end of the U.K. tax year in which the event
giving rise to the Tax-Related Item(s) occurs may constitute an additional
benefit to you on which additional income tax and National Insurance
Contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any National Insurance Contributions due on this
additional benefit, which the Company or the Employer may recover from you by
any of the means referred to in the Plan or Section 10 of the Global Restricted
Stock Unit Agreement.
Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 National Insurance contributions that may be
payable by the Company or the Employer (or any successor to the Company or the
Employer) in connection with the Restricted Stock Units and any event giving
rise to Tax-Related Items (the “Employer NICs”). The Employer NICs may be
collected by the Company or the Employer using any of the methods described in
the Plan or in Section 10 of the Global Restricted Stock Unit Agreement.
Without prejudice to the foregoing, you agree to execute a joint election with
the Company and/or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required by the Company or the Employer in respect of the Employer NICs
liability. You further agree to execute such other elections as may be required
by any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of your Joint Election.


32.

--------------------------------------------------------------------------------





ATTACHMENT III


NVIDIA CORPORATION
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN




33.